[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Hoskins, Slip Opinion No. 2016-Ohio-4576.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-4576
                    CINCINNATI BAR ASSOCIATION v. HOSKINS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Cincinnati Bar Assn. v. Hoskins, Slip Opinion No.
                                   2016-Ohio-4576.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to keep clients reasonably informed about status of a
        matter—Indefinite suspension.
    (No. 2015-1003—Submitted December 1, 2015—Decided June 28, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-014.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert Hansford Hoskins of Cincinnati, Ohio, Attorney
Registration No. 0068550, was admitted to the practice of law in Ohio in 1997. In
a six-count complaint, relator, Cincinnati Bar Association, charged Hoskins with
multiple violations of the Rules of Professional Conduct for misconduct including
                             SUPREME COURT OF OHIO




neglecting client matters, failing to reasonably communicate with clients, failing to
provide competent representation to a bankruptcy client, engaging in dishonest
conduct, improperly paying referral fees to a nonlawyer, and failing to update his
attorney registration to reflect that he no longer practiced with a firm.
        {¶ 2} During the pendency of this disciplinary action, the Supreme Court of
Kentucky suspended Hoskins from the practice of law in Kentucky for 60 days.
Kentucky Bar Assn. v. Hoskins, 454 S.W.3d 289 (Ky.2015). We imposed reciprocal
discipline on April 23, 2015, suspending Hoskins from the practice of law in Ohio
for 60 days, and we conditioned his reinstatement on several factors, including his
reinstatement to the practice of law in Kentucky. Disciplinary Counsel v. Hoskins,
142 Ohio St. 3d 1244, 2015-Ohio-1532, 30 N.E.3d 964. That suspension remains
in effect.
        {¶ 3} The parties submitted stipulations of fact and exhibits, and a panel of
the Board of Commissioners on Grievances and Discipline, now the Board of
Professional Conduct, see Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII, conducted a
two-day hearing in July 2014.
        {¶ 4} In October 2014, a panel of the board found that there was probable
cause for the filing of a second complaint in the case. That complaint alleged that
Hoskins neglected another client matter, failed to reasonably communicate with the
client, knowingly made false statements of material fact in connection with his
disciplinary matter, and knowingly failed to respond to relator’s demands for
information.
        {¶ 5} After an additional day of hearing in February 2015, the panel issued
a report finding that Hoskins had engaged in most, but not all, of the charged
misconduct and recommending that he be indefinitely suspended from the practice
of law. The board adopted the panel’s report and recommendation. Hoskins objects
to the board’s report—challenging some of the board’s findings of fact and




                                          2
                                January Term, 2016




misconduct while admitting others—and argues that his conduct warrants a fully
stayed 12-month suspension.
       {¶ 6} Having thoroughly reviewed the board’s report, the record in this
case, our precedents, and the arguments of the parties, we overrule Hoskins’s
objections, adopt the board’s findings of fact and misconduct, and indefinitely
suspend Hoskins from the practice of law in Ohio.
                                    Misconduct
                        Count One: The Kraus Bankruptcy
       {¶ 7} The board found that Hoskins commenced Chapter 11 and Chapter 13
bankruptcy proceedings on behalf of his client, Jason Kraus, but that the bankruptcy
court had found that both filings contained multiple deficiencies. The Chapter 11
petition was stricken by the court after it discovered that Kraus had failed to attend
a required credit-counseling session in compliance with a federal statute mandating
attendance within 180 days before filing the bankruptcy petition.
       {¶ 8} Hoskins later filed a Chapter 13 petition on Kraus’s behalf, but the
bankruptcy court dismissed that case based on his failure to correct multiple
deficiencies in the petition and Kraus’s failure to make payments required under
the bankruptcy plan. Although Hoskins moved to reopen the proceeding, he later
moved the court to withdraw that motion without the client’s knowledge or consent.
       {¶ 9} The court ordered Hoskins to appear and show cause why he should
not be found in contempt of court for his failure to attend a hearing with Kraus after
the same hearing had been continued a week before due, to Hoskins’s failure to
appear. He failed to appear or otherwise respond to the court’s order and was
consequently ordered to pay a $500 sanction on or before June 1, 2013. At the time
of his July 2014 disciplinary hearing, the sanction remained outstanding. While
Hoskins testified that he intended to pay the sanction, he did not do so until
February 2015—one year and eight months after payment was due.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 10} The board found that Hoskins violated Prof.Cond.R. 1.1 (requiring
a lawyer to provide competent representation to a client) by filing deficient
bankruptcy petitions on Kraus’s behalf and that by failing to obtain Kraus’s consent
before moving to withdraw the motion to reopen the Chapter 13 bankruptcy
proceeding, he violated Prof.Cond.R. 1.4(a)(1) (requiring a lawyer to inform the
client of any decision or circumstance with respect to which the client’s informed
consent is required) and 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of a matter). The board also found that Hoskins violated
Prof.Cond.R. 1.4(b) (requiring a lawyer to explain a matter to the extent reasonably
necessary to permit the client to make informed decisions regarding the
representation) by failing to adequately advise Kraus about certain bankruptcy
requirements, including the necessities of completing credit counseling before
initiating a bankruptcy proceeding and of complying with the jurisdictional debt
limits of a Chapter 13 bankruptcy.
       {¶ 11} The board recommends that we dismiss alleged violations of
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(2) (requiring a lawyer to reasonably consult with the
client about the means by which the client’s objectives are to be accomplished),
and 8.4(d) (prohibiting a lawyer from engaging in conduct that is prejudicial to the
administration of justice) based on the insufficiency of the evidence.
       {¶ 12} In his objections, Hoskins admits that given his inexperience, it was
imprudent for him to file a Chapter 11 petition on Kraus’s behalf and that he erred
in allowing a “frantic client” who was desperately trying to avoid the foreclosure
of several properties to convince him to file a Chapter 13 petition without
confirming that the client’s debts fell within the jurisdictional limits of such a
proceeding. But he objects to the board’s finding that he violated Prof.Cond.R.
1.4(a), arguing that he reasonably believed that his client had consented to withdraw




                                         4
                                 January Term, 2016




his motion to reopen the fatally flawed Chapter 13 case. The evidence belies that
claim.
         {¶ 13} Kraus made it clear from the beginning of the representation that his
objective in filing for bankruptcy was to avoid the foreclosure of his properties. His
statements to the bankruptcy court when Hoskins failed to appear at the hearing on
the motion to reopen the Chapter 13 proceeding and his testimony at the panel
hearing make it clear that he had no knowledge of Hoskins’s attempt to withdraw
that motion. Indeed, when Hoskins failed to appear at the bankruptcy hearing,
Kraus submitted handwritten objections to the motion to withdraw, explaining that
if the case were not reopened and an immediate stay not put in place, several of his
properties would be sold at a sheriff’s sale within 24 hours. Based on Kraus’s
handwritten objections, the court vacated the dismissal entry and reopened the
bankruptcy case. Thus, there is ample evidence to support the board’s finding that
Hoskins violated Prof.Cond.R. 1.4(a)(1) and (3) by failing to keep Kraus informed
about the status of his legal matter and failing to obtain Kraus’s informed consent
regarding the outcome of his motion to reopen the Chapter 13 proceeding.
         {¶ 14} Having reviewed the record, we conclude that the board’s remaining
findings of misconduct with respect to this count are supported by clear and
convincing evidence. We therefore overrule Hoskins’s objections and find that his
conduct in this matter violated Prof.Cond.R. 1.1, 1.4(a)(1), 1.4(a)(3), and 1.4(b).
Consistent with the board’s recommendation, we also dismiss alleged violations of
Prof.Cond.R. 1.3, 1.4(a)(2), and 8.4(d) with respect to this count.
                         Count Two: The Amer Dissolution
         {¶ 15} Hoskins agreed to represent Gretchen Puff Amer in the dissolution
of her marriage in 2010. During the representation, he drafted a separation
agreement providing that “legal counsel for the Wife should draft the QDRO’s
[Qualified Domestic Relations Orders] necessary to divide the marital retirement




                                          5
                            SUPREME COURT OF OHIO




assets.” (Brackets sic.) Hoskins failed to prepare a QDRO and failed to respond to
Amer’s numerous requests that he do so.
       {¶ 16} On these facts, the board found that Hoskins neglected Amer’s legal
matter in violation of Prof.Cond.R. 1.3, failed to reasonably communicate with her
in violation of Prof.Cond.R. 1.4(a)(2), 1.4(a)(3), and 1.4(a)(4) (requiring a lawyer
to comply as soon as practicable with reasonable requests for information from the
client), and failed to explain the matter to the extent necessary to permit Amer to
make informed decisions regarding the representation in violation of Prof.Cond.R.
1.4(b). The board also recommended that we dismiss an alleged violation of
Prof.Cond.R. 8.4(d) based on the insufficiency of the evidence.
       {¶ 17} In his objections, Hoskins admits that he should have clearly
communicated his intention for Amer to have the QDRO prepared by a more
experienced firm in a more timely and less costly manner. He admits that he
violated Prof.Cond.R. 1.3 by failing to formally withdrawal from the representation
after the dissolution was granted. But he does not object to the board’s findings
that his conduct violated Prof.Cond.R. 1.4(a)(2) through (4) and 1.4(b).
       {¶ 18} Having determined that the board’s findings are supported by clear
and convincing evidence, we agree that Hoskins’s conduct in this matter violated
Prof.Cond.R. 1.3, 1.4(a)(2) through (4), and 1.4(b), and we dismiss the alleged
violation of Prof.Cond.R. 8.4(d).
                    Count Three: The Loury Collection Matter
       {¶ 19} Hoskins represented Paul Loury in a garnishment proceeding. He
failed to attend a hearing before Judge Brett Spencer in the Adams County Court
of Common Pleas due to an alleged scheduling conflict involving a hearing in
Indiana. Hoskins’s office staff arranged for another attorney who was not familiar
with the case or the client to attend the Adams County hearing. The judge continued
the hearing but requested documentation of Hoskins’s scheduling conflict.
Although Hoskins had received, but not read, an e-mail notifying him that the




                                         6
                                January Term, 2016




Indiana hearing had been postponed and actually learned of the postponement the
morning of the hearing, he did not inform Judge Spencer of these facts when he
provided the requested documentation.
       {¶ 20} In a letter to relator, Hoskins implied that the attorney who had
attended the hearing on his behalf had met with Loury before appearing at the
hearing. But the board determined that that implication was in direct conflict with
the testimony of Judge Spencer and the statements made by the other attorney on
the record at the garnishment hearing. The board therefore concluded that Hoskins
had engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation in
violation of Prof.Cond.R. 8.4(c) but recommended that we dismiss alleged
violations of Prof.Cond.R. 3.3(a) (prohibiting a lawyer from knowingly offering
evidence that the lawyer knows to be false) and 8.4(d). Hoskins does not object to
the board’s findings with respect to this count. We find that his conduct in this
matter violated Prof.Cond.R. 8.4(c), and we dismiss the alleged violations of
Prof.Cond.R. 3.3(a) and 8.4(d).
                   Count Four: Fee Sharing and Referral Fees
       {¶ 21} Hoskins contracted to accept the referral of Social Security disability
cases from Citizens Disability, L.L.C., a Massachusetts limited-liability company
that describes itself as a national disability advocacy group. He stipulated that he
pays the organization half of the 25 percent contingency fee he receives in the cases
it refers to him. Their written agreement also described a fee for advertising,
screening, and other case assistance not to exceed $3,000 per case.
       {¶ 22} Prof.Cond.R. 5.4(a) permits a lawyer or law firm to share legal fees
with a nonlawyer only in limited circumstances—the most relevant here being that
a lawyer may share legal fees with a nonprofit organization that recommended
employment of the lawyer in the matter if the nonprofit organization complies with
Gov.Bar R. XVI. See Prof.Cond.R. 5.4(a)(4) and (5).




                                         7
                             SUPREME COURT OF OHIO




       {¶ 23} Gov.Bar R. XVI regulates Ohio-lawyer-referral-and-information
services and requires them to operate in the public interest, to identify themselves
as a lawyer-referral service or a lawyer-referral-and-information service, and to
register with the Supreme Court Office of Attorney Services. See Gov.Bar R.
XVI(1)(A)(1) and (2) and (B). At his July 2014 disciplinary hearing, Hoskins did
not dispute that Citizens Disability is not a lawyer-referral service or that the
organization had not complied with the regulations imposed on lawyer-referral
services, and he admitted that he paid a portion of his contingency fee to the
organization. Therefore, the board found that his conduct violated Prof.Cond.R.
5.4(a) and 7.2(b)(3) (providing that a lawyer shall not give anything of value to a
person for recommending the lawyer’s services except in certain enumerated
circumstances, including the payment of a referral fee to a qualifying nonprofit
lawyer-referral service).
       {¶ 24} The board also suggested that Hoskins’s contract with Citizens
Disability violated Prof.Cond.R. 5.4(c) (prohibiting a lawyer from permitting a
person who recommends, employs, or pays the lawyer to render legal services for
another to direct or regulate the lawyer’s professional judgment in rendering such
legal services), but Hoskins was not charged with a violation of that rule.
       {¶ 25} Hoskins objects to the board’s findings and argues that his
arrangement with Citizens Disability is permissible because the organization is run
by an attorney and his actions were not directed by nonattorneys. He also suggests
that the fees he pays are not improper referral fees because the Social Security
Administration permits nonattorneys to represent disability claimants and because
Citizens Disability may have assisted him in obtaining voluminous medical records
in referred cases. But the evidence clearly and convincingly establishes that
Citizens Disability is not a lawyer-referral service as defined in Gov.Bar R. XVI
and that Hoskins’s payments to Citizens Disability do not otherwise fall within an
exception to Prof.Cond.R. 5.4(a) or 7.2(b)(3). Therefore, we overrule Hoskins’s




                                         8
                                January Term, 2016




objections and adopt the board’s findings that his relationship with Citizens
Disability violated Prof.Cond.R. 5.4(a) and 7.2(b)(3).
                        Count Five: The Games Dissolution
        {¶ 26} Scott Games retained Hoskins to dissolve his marriage in June 2013
and paid a $1,000 retainer plus $275 for court costs. Before Hoskins completed the
necessary documents, Games discharged him and requested a billing statement and
refund of any unearned fees. Hoskins did not provide the requested accounting or
refund. Nor did he respond to a later request for a full refund. At his July 2014
disciplinary hearing, Hoskins delivered a $1,500 refund check to Games. Because
the check was not drawn on a client trust account, the board concluded that Hoskins
had never deposited Games’s fees into a client trust account.
        {¶ 27} Therefore, the board found that Hoskins violated Prof.Cond.R.
1.15(a) (requiring a lawyer to hold the property of clients in an interest-bearing
client trust account, separate from the lawyer’s own property), 1.15(c) (requiring a
lawyer to deposit advance legal fees and expenses into a client trust account, to be
withdrawn by the lawyer only as fees are earned or expenses incurred), and 1.15(d)
(requiring a lawyer to promptly deliver funds or other property that the client is
entitled to receive).
        {¶ 28} Hoskins challenges the sufficiency of the board’s findings with
regard to the trust-account violations. He contends that the mere fact that he issued
a refund to Games from a different bank account does not prove that he failed to
deposit the client’s retainer into a client trust account. But Hoskins stipulated that
he did not deposit Games’s retainer into a client trust account. He also admitted
that he deposited the money into his business account and testified that he did not
have a client trust account when he received the retainer. We therefore overrule
Hoskins’ objection, and we adopt the board’s findings that he violated Prof.Cond.R.
1.15(a), (c), and (d) in the Games matter.




                                          9
                             SUPREME COURT OF OHIO




                      Count Six: False Attorney Registration
       {¶ 29} Hoskins practiced law as a partner in the firm of Hoskins & Muzzo,
L.L.P., for a time. But that firm dissolved and its registration with the Ohio
secretary of state was cancelled in 2011. Hoskins failed to update his attorney
registration to reflect the change in his employment and admitted, and the board
found, that his conduct violated Prof.Cond.R. 7.1 (prohibiting a lawyer from
making or using false, misleading, or nonverifiable communication about the
lawyer or the lawyer’s services) and 7.5(d) (permitting lawyers to state or imply
that they practice in a partnership or other organization only when that is factually
true). We adopt the board’s findings in this regard and find that Hoskins’s conduct
violated Prof.Cond.R. 7.1 and 7.5(d).
                  Count Seven: The Long Personal-Injury Matter
       {¶ 30} Angela Long retained Hoskins in August 2013 to represent her in a
personal-injury matter arising from an automobile accident. At their first and only
meeting, Long provided him with photographs showing the damage to her car and
correspondence that she had received from the other driver’s insurance company.
Shortly thereafter, Hoskins e-mailed her a contingency-fee agreement that she
promptly signed and returned, but he never provided her with a fully executed copy
of that agreement.
       {¶ 31} On August 30, 2013, the other driver’s insurance company sent Long
a letter stating that it expected to resolve her property-damage claim within 45 days,
but Hoskins waited until October 9 to inform the insurance company that he
represented her. In early November, Long advised Hoskins that she was willing to
accept $1,500 but that she wanted to keep her car. After about a month, she e-
mailed him to ask whether the insurance company had responded to her settlement
demand; she also left him multiple telephone messages but received no response.
On December 18, 2013, Long sent Hoskins a text message reminding him that she
had been trying to reach him; she also requested that he return the photographs of




                                         10
                                January Term, 2016




her car. In late January 2014, Hoskins e-mailed Long to advise her that the
insurance company would not pay more than $1,150 for her car.
       {¶ 32} Frustrated by Hoskins’s failure to communicate, Long terminated his
representation on February 27, 2014, and requested her file. Hoskins responded the
same day, stating that he would send the materials to her within a week. Between
March 27 and May 15, 2014, Long’s new attorney twice wrote to Hoskins to request
her file and followed up with a phone call, but he did not receive the file.
       {¶ 33} The board found that Hoskins neglected Long’s legal matter, failed
to keep her reasonably informed about the status of her matter, and failed to
promptly deliver property that she was entitled to receive in violation of Prof.
Cond. R. 1.3, 1.4(a)(3), and 1.15(d). The board also found that his contingent-fee
agreement did not satisfy the requirements of Prof.Cond.R. 1.5(c)(1) (requiring an
attorney to set forth a contingent-fee agreement in a writing signed by the client
and the attorney), because he did not sign it and return a copy to Long.
       {¶ 34} Relator forwarded Long’s grievance to Hoskins on June 27, 2014,
and requested a response by July 14, 2014. Having received no response, relator
sent a second letter of inquiry on August 1, 2014, and reminded Hoskins of his
obligation to cooperate with the investigation. In an August 13 e-mail, Hoskins
informed relator that although he was initially unable to locate Long’s photographs,
he later found them and forwarded them to her new attorney. But Long’s new
attorney testified that he did not receive the file until relator forwarded it to him.
The board found that Hoskins had falsely claimed to have forwarded Long’s file to
her new counsel and thereby violated Prof.Cond.R. 8.1(a) (prohibiting an attorney
from knowingly making a false statement of material fact in connection with a
disciplinary matter).
       {¶ 35} Hoskins did not provide relator a copy of Long’s file and the
photographs of her car until December 11, 2014, and did so only in response to a
notice of deposition duces tecum. Although relator had requested (and Hoskins had




                                         11
                                  SUPREME COURT OF OHIO




agreed to provide) a number of other documents—including a copy of his telephone
records from August 31, 2013, through June 1, 2014, proof of malpractice
insurance, and copies of the bank statements for his client trust account—Hoskins
did not provide them. After the panel chair ordered him to produce the documents
by a date certain, he belatedly produced proof that he had carried malpractice
insurance in 2013, some of the requested telephone records, and a copy of a
subpoena issued to the Law Offices of Danny R. Bubp seeking production of client-
trust-account records.1 The board found that this conduct violated Prof.Cond.R.
8.1(b) (prohibiting a lawyer from knowingly failing to respond to a demand for
information by a disciplinary authority during an investigation).
         {¶ 36} Hoskins does not dispute the board’s findings that he violated
Prof.Cond.R. 1.3, 1.4(a)(3), 1.5(c)(1), 1.15(d), 8.1(a), and 8.1(b) with respect to the
Long matter, and we adopt the board’s findings in this regard.
                                            Sanction
         {¶ 37} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, relevant
aggravating and mitigating factors, and the sanctions imposed in similar cases. See
Gov.Bar R. V(13)(A).
         {¶ 38} The board did not find that any mitigating factors are present. As
aggravating factors, it found that Hoskins has a prior disciplinary record, engaged
in multiple counts of misconduct, refused to acknowledge the wrongful nature of
his conduct, and failed to make timely restitution to Games. See Gov.Bar R.
V(13)(B)(1), (4), (7), and (9). In addition, the board found that Hoskins submitted

1
  Hoskins testified that beginning in 2011, he was affiliated with the Bubp firm as a contract
employee but that the affiliation terminated on December 1, 2014, following Bubp’s election as the
Brown County Juvenile and Probate Court Judge. He stated that during this affiliation, he did not
maintain his own client trust account but that he used the account maintained by the Bubp firm and
that he was unable to access bank records for transactions involving the account. But that testimony
contradicts his deposition testimony that he maintained a separate client trust account during that
time.




                                                12
                                  January Term, 2016




false statements or engaged in other deceptive practices during the disciplinary
proceeding and failed to cooperate in the disciplinary process. See Gov.Bar R.
V(13)(B)(5) and (6). These factors were evident in his deceptive conduct in the
Long matter, his false testimony regarding his client trust account, and his failure
to produce requested documents—even when ordered to do so. And although he
ultimately produced some of the requested documents, the board found that they
had been in his possession and control all along.
        {¶ 39} The board considered a number of cases in which we imposed
disciplinary sanctions on attorneys who had engaged in various acts of misconduct
comparable to discrete aspects of Hoskins’s misconduct. But in light of the
multiple counts of misconduct in this case, the board recommended that we
indefinitely suspend Hoskins from the practice of law and that his reinstatement be
conditioned on his (1) completion of a continuing-legal-education (“CLE”) course
focused on law-office management, (2) obtaining a passing score on the Multistate
Professional Responsibility Examination, and (3) payment of the costs of this
proceeding. In support of that sanction, the board cited Cleveland Metro. Bar Assn.
v. Pryatel, 135 Ohio St. 3d 410, 2013-Ohio-1537, 988 N.E.2d 541, and Disciplinary
Counsel v. Lord, 111 Ohio St. 3d 131, 2006-Ohio-5341, 855 N.E.2d 457.
        {¶ 40} In Pryatel, we indefinitely suspended an attorney for misconduct
that included providing incompetent representation to a client, neglecting a client’s
legal matter, failing to reasonably communicate with a client, knowingly making a
false statement of fact or law to a tribunal, failing to deposit client funds into a client
trust account, failing to forward settlement proceeds to a client, and charging a
clearly excessive or illegal fee. Mitigating factors in Pryatel included the absence
of a prior disciplinary record, evidence of Pryatel’s good character and reputation
apart from the charged misconduct, the imposition of criminal sanctions for his
theft, and evidence of other interim rehabilitation. Id. at ¶ 13-15.




                                            13
                              SUPREME COURT OF OHIO




       {¶ 41} The attorney in Lord neglected a client’s bankruptcy matter by
failing to file necessary documents, failing to respond to the trustee’s motion to
dismiss the case, and failing to appear at a scheduled creditors’ meeting. He also
intentionally failed to carry out two contracts of professional employment by
voluntarily dismissing one case without the client’s consent or approval and failing
to attend a pretrial hearing in another case, resulting in the dismissal of the client’s
case with prejudice. And when his inaction resulted in a court dismissing another
case, he led the client to believe that he had intentionally dismissed it. Based on
this misconduct and Lord’s failure to cooperate in the resulting disciplinary
investigation, we indefinitely suspended him from the practice of law. Id. at
¶ 22-23, 30.
       {¶ 42} Hoskins objects to the board’s recommendation that he be
indefinitely suspended from the practice of law. While acknowledging that he has
made some mistakes, he contends that his conduct in the charged matters is not
indicative of his usual practice. Citing several cases that involved misconduct
comparable to certain acts of his own misconduct, Hoskins suggests that a fully
stayed 12-month suspension, or alternatively a period of monitored probation,
would be an appropriate sanction in this case.
        {¶ 43} Hoskins does not appreciate the magnitude of his own misconduct—
even though it touches virtually every aspect of his practice, including how he
attracts clients, his fee agreements with those clients, where he deposits the money
he receives from his clients, how he communicates (or fails to communicate) with
them, whether he returns their files or the unearned portion of their fees upon the
termination of his representation, how he interacts with the courts in handling their
legal matters, and how he conducts himself in his own dealings with the court. His
misconduct demonstrates a disturbing pattern of neglect and an ongoing failure to
comply with established rules and procedures—not to mention a flagrant
disobedience of court orders and a troubling propensity to engage in dishonesty




                                          14
                                      January Term, 2016




when his actions are questioned.2 Given the nature and breadth of this misconduct,
we agree that an indefinite suspension, rather than the stayed term suspension or
period of monitored probation proposed by Hoskins, is necessary to protect the
public from further harm. We therefore overrule Hoskins’s objection to the
sanction recommended by the board.
         {¶ 44} Accordingly, we indefinitely suspend Robert Hansford Hoskins
from the practice of law in Ohio. In the event that he petitions this court for
reinstatement to the practice of law, in addition to the requirements set forth in
Gov.Bar R. V(25), his reinstatement shall be conditioned on his completion of a
CLE course focused on law-office management, obtaining a passing score on the
Multistate Professional Responsibility Examination, and payment of the costs of
this proceeding.
         {¶ 45} Judgment accordingly.
         PFEIFER, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
         O’CONNOR, C.J., and O’DONNELL and LANZINGER, JJ., dissent and would
disbar respondent.
                                     _________________

2
  We note that Hoskins has continued to engage in grave misconduct even while this disciplinary
action has been pending. On November 5, 2015, we found Hoskins in contempt for failing to obey
our April 23, 2015 order that suspended him from the practice of law in Ohio for 60 days.
Disciplinary Counsel v. Hoskins, 143 Ohio St. 3d 1508, 2015-Ohio-4577, 39 N.E.3d 1276. The
evidence adduced in that case established that Hoskins continued to practice law in several legal
matters despite the fact that his license was already under suspension.
          We ordered Hoskins to appear before us on December 1, 2015—the date of oral argument
in this case—to address his contempt of our prior order. When questioned by this court, he admitted
that while he was suspended from the practice of law in Ohio he (1) appeared in an Ohio probate
court and examined witnesses in an adoption proceeding, (2) created and used an e-mail account in
the name of a former colleague and impersonated that former colleague to engage in discovery in
another client’s case, and (3) deposed a witness in a third legal matter. In an order issued
simultaneously with this opinion, we have fined Hoskins $200 for each of his three acts of practicing
law while his license was under suspension and ordered him to pay the costs incurred by relator in
pursuing the motion to hold Hoskins in contempt. See Disciplinary Counsel v. Hoskins, __ Ohio
St.3d __, 2016-Ohio-4594, __ N.E.3d __. Because the conduct was not charged in the disciplinary
complaint that is currently before us, however, we have not considered it in determining the
appropriate sanction for the misconduct found in this case.




                                                 15
                               SUPREME COURT OF OHIO




           Rosemary D. Welsh and Edwin W. Patterson III, General Counsel, for
relator.
           Robert Hoskins, pro se.
                                 _________________




                                        16